Citation Nr: 1100729	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse had military 
service in the United States Armed Forces during World War II.  
The appellant's spouse died in January 1981 and she seeks 
benefits as the decedent's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 letter of determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appellant submitted a timely notice of disagreement with that 
letter of determination in October 2005.  While it was noted in a 
March 2007 letter that the appellant had untimely filed an 
appeal, the Board finds that such was not the case, as the notice 
of disagreement was received within one year of the denial of 
benefits in October 2006.  See 38 C.F.R. § 20.200, 20.201 (2010).  
Accordingly, under Manlincon v. West, 12 Vet. App. 238 (1999), VA 
had a duty to issue a statement of the case to the appellant, 
which was accomplished in September 2007.  The appellant 
completed her appeal of the above issue by submitting a timely 
substantive appeal in October 2007.

This case was initially before the Board in February 2009, when 
it was remanded for further development, to include sending the 
appellant a supplemental statement of the case, which was 
accomplished in July 2010.  The Board finds that its remand order 
has been fully complied with, and it may proceed to adjudicate 
upon the merits of this case.  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand order).  

The appellant submitted statements in support of her appeal in 
August and September 2010, after the issuance of the supplemental 
statement of the case.  No waiver of original jurisdiction was 
submitted with this evidence.  However, the evidence submitted 
with such statements consists of duplicate copies of evidence 
already of record.  Moreover, the arguments advanced in those 
statements are essentially redundant of those raised prior to the 
issuance of the July 2010 supplemental statement of the case.  
Additionally, in the appellant's most recent statement in 
September 2010, she explicitly acknowledges that the case is 
being returned to the Board for appellate review of her claim.  
The Board finds such acknowledgement, plus the submission of 
evidence and argument already of record, to be implicit waiver of 
original jurisdiction and a wish on the part of the appellant to 
continue forward with her case at the appellate level.  Thus, the 
Board will not remand this case for another issuance of a 
supplemental statement of the case, and yet further delay the 
appellant's appeal.  

Finally, the appellant indicated in her substantive appeal that 
she wished to appear at a hearing before the Board; however, she 
did not specify the type of hearing she wished to have.  In its 
February 2009 remand order, the Board indicated that she be sent 
a letter to determine the type of hearing desired.  Such was 
accomplished in November 2010, with the provision that she reply 
in 30 days or the Board would assume that she does not want a 
hearing.  That 30 day time-period has expired, and the Board has 
proceeded with this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service department records show that the appellant's spouse 
served with the Philippine Scouts from April 1946 to March 1949.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice 
from VA must inform the claimant of any information and medical 
or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As will be explained below, there is no legal basis upon which 
the benefits may be awarded and the appellant's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal where 
the law and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

Legal Criteria

The law authorizes the payment of nonservice-connected disability 
pension to a Veteran of a war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521 (West 2002).

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of each 
Veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, U.S. Code, or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability pension 
benefits, it is required, in part, that the individual with 
respect to whom pension is claimed be a Veteran who had active 
military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2010).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  See 38 C.F.R. § 3.40(b), (c), and (d) 
(emphasis added).

Persons with service in the Philippine Commonwealth Army, U.S. 
Armed Forces of the Far East (USAFFE), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have been 
in active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107 (West 2002).

Background and Analysis

The appellant has submitted the Veteran's WD AGO Form 53 which 
indicates service in the Philippine Scouts for three years, from 
April 1946 to March 1949.  That form further reflects receipt of 
a Philippine Independence Ribbon and a World War II Victory 
Medal.  Under the box labeled, "Prior Service" on that form, 
there appears an entry of "None."  

The appellant also submitted a certificate of honorable discharge 
from the Army of the United States, noting that the Veteran was 
discharged from the Philippine Scouts in March 1949.  She also 
submitted the Veteran's separation qualification record, which 
noted that he served from April 1946 to March 1949 as an 
assistant gunner.  Finally, she submitted a letter from the 
Headquarters of Philippine Command, dated March 1949, which 
stated that the Veteran was "discharged from the Army of the 
United States," but that he "served well and faithfully as a 
Philippine Scout."

Official records from the National Personnel Records Service 
(NPRC), dated October 1997, document that the Veteran had "Army 
of the United States/PS" service from April 1946 to March 1949.  

Throughout the appeal, the appellant has argued that she is 
entitled to a nonservice-connected death pension because the 
Veteran was a member of the United States Army from 1941 to 1945.  
She additionally avers that the Veteran's service as a Philippine 
Scout from April 1946 to March 1949 was actually service with the 
United States Armed Forces because the Veteran was commanded by 
United States Commanders, because the word "New" does not 
appear on any of the provided documents, and because he was 
officially discharged from the "Army of the United States."  
She further argues on appeal that the Veteran's service during 
World War II as an assistant gunner, which earned him a World War 
II Victory medal, demonstrates that he served in "risky action" 
with the United States Armed Forces.

As noted above, the Veteran served as a member of the Philippine 
Scouts from April 1946 to March 1949.  The service department's 
determination is binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The Board therefore finds that the 
appellant is not eligible for death pension benefits.

While the Board acknowledges the appellant's several contentions, 
they do not provide a basis for a grant of the benefit sought.  
Indeed, regarding her claim that the Veteran had some service 
between 1941 and 1945 with the United States Armed Forces, the 
Board notes that all of the submitted documentation denote the 
same April 1946 to March 1949 dates of service, and do not 
demonstrate any prior service.  Moreover, the WD AGO Form 53 
submitted specifically noted that the Veteran did not have any 
prior service.  Thus, the Board finds the appellant's claim of 
service prior to April 1946 (and subsequently beginning in 1941, 
when the Veteran would have been 15 years of age) to be not 
credible.

With respect to the appellant's other arguments, the Board notes 
that the official documents quite clearly show that the Veteran 
served as a Philippine Scout, regardless of whether he earned the 
World War II Victory medal or served as an assistant gunner.  
Such service as a Philippine Scout specifically entitled the 
Veteran to compensation benefits but not pension benefits.  See 
38 C.F.R. § 3.40(b), (c) and (d).  Moreover, the law is quite 
clear that service as a Philippine Scout does not make the 
Veteran eligible for a nonservice-connected disability pension.  
See 38 U.S.C.A. § 107.  

Regarding the appellant's argument that because the official 
documents omit the word "New," the Veteran is entitled to 
different treatment under the law, the Board finds the 
appellant's argument to be misplaced.  Specifically, the word 
"New" does not have specific bearing on whether the Veteran was 
a Philippine Scout; nor is there evidence of record that there 
would be two separate groups (Philippine Scouts versus New 
Philippine Scouts) for which treatment under the law would be 
different than provided for in 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.  

Consequently, the appellant has not submitted any information 
contrary to that provided to and used by the service department 
in its verification of the Veteran's service.  In addition, the 
Board notes that the official documents do not indicate that the 
decedent had any service that would render the appellant eligible 
for a death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a) (2010).  In this case, the 
law is dispositive, and basic eligibility for death pension 
benefits is precluded based upon the service of the decedent; 
therefore, eligibility for nonservice-connected death pension 
benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


